--------------------------------------------------------------------------------

Exhibit 10.29
RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT (the "Agreement"), is made, effective as of February 22, 2005,
(the "Grant Date") between Bristol West Holdings, Inc., a Delaware corporation
(hereinafter called the "Company"), and ___________, an employee of the Company
or an Affiliate (as defined below) of the Company, hereinafter referred to as
the "Employee."


WHEREAS, the Company has adopted the 2004 Stock Incentive Plan for the Company
and Subsidiaries (the "Plan"), the terms of which are hereby incorporated by
reference and made a part of this Agreement (capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan);


WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Shares provided for
herein (the "Restricted Stock Award") to the Employee as an incentive for
increased efforts during his or her term of office with the Company or its
Affiliates, and has advised the Company thereof and instructed the undersigned
officer to grant this Restricted Stock Award;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:


1.     Grant of the Restricted Stock. Subject to the terms and conditions of the
Plan, and the additional terms and conditions set forth in this Agreement, the
Company hereby grants to the Employee a Restricted Stock Award equal to
___ Shares (hereinafter called the "Restricted Stock"). The Restricted Stock
shall vest and become nonforfeitable in accordance with Section 2 hereof.


2.     Vesting.


(a)   Unless otherwise provided in this Agreement, so long as the Employee
continues to be employed by the Company or its Affiliates, the Restricted Stock
shall become fully vested on February 22, 2007.


(b)   If the Employee's employment with the Company or its Affiliates terminates
as a result of the Employee's death or Disability (as hereinafter defined) the
Restricted Stock shall, to the extent not then vested, immediately become fully
vested. If the Employee's employment is terminated for any reason other than due
to death or Disability, the Restricted Stock shall, to the extent not then
vested, be forfeited by the Employee without consideration. For purposes of this
Agreement, "Disability" shall mean "disability" as defined in any employment
agreement then in effect between the Employee and the Company or any subsidiary
thereof, or if not defined therein or if there is no such agreement, as defined
in the Company's long-term disability plan as in effect from time to time, or if
there is no such plan or if not defined therein, the Employee's becoming unable
to engage in the activities required by Employee's job by reason of any
medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than six (6) months.


--------------------------------------------------------------------------------



(c)   Notwithstanding any other provision of this Agreement to the contrary,
upon the occurrence of a Change in Control, all unvested Restricted Stock shall
become immediately vested.


3.    Certificates. Certificates evidencing the Restricted Stock shall be issued
by the Company and shall be registered in the Employee's name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2. The Employee hereby
acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by Section 2 on the
Shares granted hereunder lapse. As a condition to the receipt of this Restricted
Stock Award, the Employee shall deliver to the Company a stock power, duly
endorsed in blank, relating to the Restricted Stock. No certificates shall be
issued for fractional Shares.


4.    Rights as a Stockholder. The Employee shall be the record owner of the
Restricted Stock until or unless such Stock is forfeited pursuant to Section 2
hereof, and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights with
respect to the Restricted Stock; provided, however, that any cash or in-kind
dividends paid with respect to the Restricted Stock that has not previously
vested shall be withheld by the Company and shall be paid to the Employee only
when, and if, such Restricted Stock shall become fully vested pursuant to
Section 2. As soon as practicable following the vesting of the Restricted Stock
pursuant to Section 2, certificates for the Restricted Stock which shall have
vested shall be delivered to the Employee or to the Employee's legal guardian or
representative along with the stock powers relating thereto.


5.    Legend on Certificates. The certificates representing the vested
Restricted Stock delivered to the Employee as contemplated by Section 3 above
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Stock is listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.


6.    Transferability. The Restricted Stock may not, at any time prior to
becoming vested pursuant to Section 2 or thereafter, be transferred, sold,
assigned, pledged, hypothecated or otherwise disposed of unless such transfer,
sale, assignment, pledge, hypothecation or other disposition complies with the
provisions of this Agreement and, to the extent applicable, any employee
stockholder's agreement or other agreement with the Company or any of its
Affiliates regarding the transferability, sale or other disposition of the
Restricted Stock.


7.    Purchaser's Employment by the Company. Nothing contained in this Agreement
or in any other agreement entered into by the Company or its Affiliates and the
Employee contemporaneously with the execution of this Agreement (subject to any
rights set forth in an employment agreement between the Employee and the Company
or any Affiliate as in effect from time to time) (i) obligates the Company or
any Affiliate to employ the Employee in any capacity whatsoever or (ii)
prohibits or restricts the Company (or any Affiliate) from terminating the
employment, if any, of the Employee at any time or for any reason whatsoever,
with or without cause, and the Employee hereby acknowledges and agrees that
neither the Company nor any other Person has made any representations or
promises whatsoever to the Employee concerning the Employee's employment or
continued employment by the Company or any Affiliate thereof.

2

--------------------------------------------------------------------------------



8.    Change in Capitalization. If, prior to the time the restrictions imposed
by Section 2 on the Restricted Stock granted hereunder lapse, the Company shall
be reorganized or otherwise restructured, or consolidated or merged with another
corporation (other than a Change in Control, which results in the immediate
vesting of Restricted Stock), any stock, securities or other property
exchangeable for such Stock pursuant to such reorganization, consolidation or
merger shall be deposited with the Company and shall become subject to the
restrictions and conditions of this Agreement to the same extent as if it had
been the original property granted hereby, pursuant to Section 9 of the Plan.


9.    Withholding. It shall be a condition of the obligation of the Company to
deliver Restricted Stock to the Employee that the Employee pay to the Company
such amount as may be requested by the Company for the purpose of satisfying any
liability for any federal, state or local income or other taxes required by law
to be withheld with respect to such Restricted Stock, including the payment to
the Company upon the vesting of the Restricted Stock or other settlement in
respect of the Restricted Stock of all such taxes and requirements. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company's counsel (including, without limitation, withholding vested
Restricted Stock otherwise deliverable to the Employee hereunder and/or
withholding amounts from any compensation or other amount owing from the Company
to the Employee), to satisfy the obligations for payment of the minimum amount
of any such taxes. The Employee is hereby advised to seek his own tax counsel
regarding the taxation of the grant of Restricted Stock made hereunder.


10.   Limitation on Obligations. The Company's obligation with respect to the
Restricted Stock granted hereunder is limited solely to the delivery to the
Employee of Shares on the date when such shares are due to be delivered
hereunder, and in no way shall the Company become obligated to pay cash in
respect of such obligation. This Restricted Stock Award shall not be secured by
any specific assets of the Company or any of its subsidiaries, nor shall any
assets of the Company or any of its subsidiaries be designated as attributable
or allocated to the satisfaction of the Company's obligations under this
Agreement. In addition, the Company shall not be liable to the Employee for
damages relating to any delays in issuing the share certificates to him (or his
designated entities), any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.


11.   Securities Laws. Upon the vesting of any Restricted Stock, the Company may
require the Employee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement. The granting of
the Restricted Stock hereunder shall be subject to all applicable laws, rules
and regulations and to such approvals of any governmental agencies as may be
required.

3

--------------------------------------------------------------------------------



12.   Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him or her at the
address given beneath his signature hereto. By a notice given pursuant to this
Section 12, either party may hereafter designate a different address for notices
to be given to him or her. Any notice that is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee's
personal representative if such representative has previously informed the
Company of his or her status and address by written notice under this Section
12. Any notice shall have been deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.


13.   Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


14.   Restricted Stock Award Subject to the Plan. The Restricted Stock Award
shall be subject to the terms and provisions of the Plan, the Employee
Stockholder's Agreement between Employee and Bristol West Holdings, Inc. and the
other parties thereto, and the Sale Participation Agreement, in each case to the
extent applicable to the Restricted Stock. In the event of a conflict between
any term or provision contained herein and a term or provision of the Plan, the
Employee Stockholder's Agreement, or the Sale Participation Agreement, the
applicable terms and provisions of the Plan, the Employee Stockholder's
Agreement, or the Sale Participation Agreement, as applicable, will govern and
prevail. In the event of a conflict between any term or provision of the Plan
and any term or provision of the Employee Stockholder's Agreement or the Sale
Participation Agreement, the applicable terms and provisions of the Employee
Stockholder's Agreement or the Sale Participation Agreement will govern and
prevail.




15.   Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.


[Continued on next page.]
 
 
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.





 
BRISTOL WEST HOLDINGS, INC.
         
By:
     
Name:
     
Title:
                     
EMPLOYEE
       
 
 

 
 
 
 
 
5

--------------------------------------------------------------------------------


 